Citation Nr: 1752921	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) (excluding a period of a temporary 100 percent rating based on surgery and convalescence from December 12, 2011 to January 31, 2012).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for sleep apnea.


REMAND

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at a Board hearing in March 2017.


The evidence of record shows that the Veteran was last afforded a VA examination of his service-connected PTSD in April 2015.  During a March 2017 Board hearing, the Veteran and his representative expressed that his service-connected PTSD had increased in severity since a January 2012 VA examination (at the hearing, the Veteran did not remember having a psychiatric evaluation after the 2012 examination).  The Veteran's representative further stated that they would submit a medical opinion indicating the current manifestations of the Veteran's PTSD.  To date, a medical opinion obtained by the Veteran has not been submitted; although, the Veteran was afforded a VA examination in April 2015.  Despite having had a VA examination in April 2015, the Board finds that the Veteran ought to be afforded a new VA examination that addresses the current severity of his PTSD given his assertion during the March 2017 Board hearing that his PTSD has worsened.  Further, following the April 2015 VA examination, an April 2015 rating decision was issued continuing the Veteran's 70 percent rating for his service-connected PTSD.  However, no Supplemental Statement of the Case was issued.  

Additionally, the Veteran filed a timely notice of disagreement regarding the December 2015 rating decision that denied service connection for sleep apnea, which puts the issue in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand that issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).  

Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for PTSD as the criteria for a TDIU are dependent, in part, on a Veteran's service-connected disability ratings.  Accordingly, the Board will also remand the issue of entitlement to a TDIU at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Issue a statement of the case regarding the issue of entitlement to service connection for sleep apnea.

3. Schedule the Veteran for a new VA psychiatric examination to assess the current severity of his service-connected PTSD.

4. If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Veterans of Foreign Wars of the United States 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

